Citation Nr: 0618184	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  05-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Propriety of the reduction in the evaluation for Grave's 
disease with hypothyroidism and a history of hyperthyroidism, 
treated with medication, from 30 percent to 10 percent, 
effective from January 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1990 to March 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, reducing the evaluation 
assigned for the veteran's service-connected Grave's disease 
with hypothyroidism and a history of hyperthyroidism, treated 
with medication, from 30 percent to 10 percent, effective 
from January 1, 2004.  Pursuant to his request, the veteran 
was afforded a videoconference hearing before the undersigned 
Veterans Law Judge in May 2006, a transcript of which is of 
record.  Additional documentary evidence was received into 
the record at or about the time of such hearing, along with a 
waiver of initial RO review of the evidence submitted.  


FINDINGS OF FACT

1.  The October 2003 reduction in the rating assigned for the 
veteran's service-connected Grave's disease with 
hypothyroidism and a history of hyperthyroidism, treated with 
medication, from 30 percent to 10 percent, effective from 
January 1, 2004, was properly effectuated.

2.  The disability picture presented with respect to the 
veteran's service-connected Grave's disease with 
hypothyroidism and a history of hyperthyroidism, treated with 
medication, more nearly approximates the criteria for 
restoration of a 30 percent rating therefor, effective from 
January 1, 2004.




CONCLUSION OF LAW

While the RO's reduction in October 2003 of the rating 
assigned for the veteran's Grave's disease with 
hypothyroidism and a history of hyperthyroidism, treated with 
medication, was effectuated in accordance with 38 C.F.R. 
§ 3.105, restoration of the previously assigned 30 percent 
rating for such disability is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7900-7903 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2005).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  However, as the disposition herein reached is 
favorable to the veteran to the extent indicated, the need to 
discuss VA's efforts to comply with the VCAA and its 
implementing regulations and jurisprudence at this juncture 
is obviated.

In this case, the veteran disputes the RO's action in 
reducing the rating assigned for his Grave's disease and its 
varying manifestations.  He indicates that he initially was 
plagued by hyperthyroidism, for which he was treated by means 
of radioactive iodine thyroid oblation, followed by the 
development of hypothyroidism that has remained largely 
uncontrolled.  Continuing fatigability, constipation, memory 
impairment, and elevated pulse and blood pressure are 
described.  

The record reflects that service connection for Grave's 
disease was established by RO action in April 2002, at which 
time a 30 percent rating was assigned under Diagnostic Code 
7903-7900, effective from March 2, 2000.  Upon receipt of 
additional medical data, the RO requested that the veteran 
undergo a VA medical examination in December 2002, and based 
on such evaluation and other data then on file, the RO in 
March 2003 proposed that the rating for the veteran's Grave's 
disease be reduced from 30 to 10 percent.  

A request for a predetermination hearing followed, and the 
veteran and RO personnel later entered an agreement for the 
withdrawal of the veteran's hearing request in exchange for 
the conduct of another VA medical examination.  Prior to such 
examination, the RO in June 2003 action effectuated a 
reduction in the rating assigned for the veteran's Grave's 
disease from 30 to 10 percent, effective from September 1, 
2003.  Corrective action was undertaken by the RO in October 
2003 in finding clear and unmistakable error in its June 2003 
decision in reducing the evaluation without the conduct of 
the additional examination; the reduction from 30 to 10 
percent for Grave's disease was nevertheless effectuated with 
an effective date of January 1, 2004.  Further action 
followed in August 2005 solely for a recharacterization of 
the veteran's disability to that of Grave's disease with 
hypothyroidism and a history of hyperthyroidism, treated with 
medication.  No change in the rating assigned was effected at 
that time.

The rating reduction in this matter was undertaken in 
compliance with 38 C.F.R. § 3.105 (e) and (h), and the 
veteran does not contend otherwise.  The initial 30 percent 
rating was assigned by prior rating action of the RO, 
effective from March 2, 2000, and remained in effect until 
January 1, 2004, a period of less than five years.  As such, 
subsections (a) and (b) of 38 C.F.R. § 3.344 are not for 
application in this instance.  That notwithstanding, with 
respect to other disabilities that are likely to improve 
(i.e., those in effect for less than five years), re-
examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).  
Specifically, in any rating reduction case the RO and the 
Board are required to ascertain, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in disability and whether 
examination reports reflecting change are based upon thorough 
examinations.  In addition, it must be determined that an 
improvement in a disability has actually occurred and that 
such improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Brown v. Brown, 5 Vet.App. 413, 421 
(1995).  Also, the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.13 
must be considered, regardless of whether the rating in 
question has remained in effect for five or more years.  Id. 
at 420-421.

The disability in question is rated under a combined 
diagnostic code for both hyperthyroidism and hypothyroidism, 
with the 30 percent rating under Diagnostic Code 7900 for 
hyperthyroidism requiring a showing of tachycardia, a tremor, 
and increased pulse or blood pressure.  The 30 percent rating 
under Diagnostic Code 7903 for hypothyroidism necessitates 
fatigability, constipation, and mental sluggishness.  In this 
instance, the veteran's credible testimony is corroborated by 
medical data identifying as of January 2004 and beyond the 
existence of hypothyroidism in poor control, with continuing 
fatigability, memory impairment, sleep difficulty, and 
elevated blood pressure, which when viewed as a whole depicts 
a disability picture that more nearly approximates the 
criteria for the assignment of a 30 percent schedular 
evaluation under Diagnostic Code 7900-7903.  To that end, 
restoration of the previously assigned 30 percent rating 
assigned for Grave's disease with hypothyroidism and a 
history of hyperthyroidism, treated with medication, 
effective from January 1, 2004, is found to be in order.  


ORDER

Restoration of a 30 percent rating for Grave's disease with 
hypothyroidism and a history of hyperthyroidism, treated with 
medication, is warranted effective from January 1, 2004.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


